In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 14‐3407 
RASHAAD A. IMANI, 
                                               Petitioner‐Appellant, 

                                 v. 

WILLIAM POLLARD, 
                                               Respondent‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
                    Western District of Wisconsin 
        No. 11‐cv‐677‐wmc — William M. Conley, Chief Judge. 
                     ____________________ 

     ARGUED JANUARY 13, 2016 — DECIDED JUNE 22, 2016 

                     ____________________ 

    Before WOOD, Chief Judge, and BAUER and HAMILTON, Cir‐
cuit Judges. 
    HAMILTON,  Circuit  Judge.  The  Sixth  Amendment  guaran‐
tees  a  mentally  competent  defendant  the  right  to  represent 
himself in a criminal trial, no matter how foolish that choice 
may seem. Faretta v. California, 422 U.S. 806 (1975). This con‐
stitutional right “exists to affirm the dignity and autonomy of 
the accused and to allow the presentation of what may, at least 
2                                                       No. 14‐3407 

occasionally, be the accused’s best possible defense.” McKaskle 
v. Wiggins, 465 U.S. 168, 176–77 (1984). A judge may not deny 
a  competent  defendant’s  timely  invocation  of  his  right.  See 
Faretta, 422 U.S. at 835–36. 
    Petitioner‐appellant  Rashaad  Imani  tried  to  exercise  his 
right to represent himself in a criminal prosecution in the Wis‐
consin state courts. The trial judge prevented him from doing 
so. Imani was convicted at a trial in which he was represented 
by a lawyer he did not want. A divided Wisconsin Supreme 
Court  affirmed  his  conviction,  finding  that  Imani  was  not 
competent  to  represent  himself  and  had  not  made  a  suffi‐
ciently knowing and voluntary choice to do so. That decision 
was an error. Further, it was contrary to and an unreasonable 
application of  clearly  established  federal law as determined 
by United States Supreme Court decisions, thus satisfying the 
stringent standard for federal habeas corpus relief under 28 
U.S.C. § 2254(d)(1). Imani is entitled to a writ of habeas corpus 
ordering either his prompt release or a new trial. 
I.  Factual and Procedural Background 
    In 2006, petitioner Rashaad Imani and his cousin, Raziga 
Imani,  were  charged  with  robbing  a  bank  in  Menomonee 
Falls,  Wisconsin.  (We  refer  to  petitioner  Rashaad  Imani 
simply as “Imani.”) While fleeing the police after the robbery, 
a robber forced a driver to give him a ride. Police later recov‐
ered Imani’s fingerprints from the car’s door handle, and the 
driver identified Imani, first in a photo array and later in court 
at  a  preliminary  hearing.  Prosecutors  charged  Imani  with 
armed robbery and possession of a firearm by a felon. Raziga 
Imani  was  also  charged.  Shortly  before  trial  he  pled  guilty, 
and he then testified against Imani at trial. 
No. 14‐3407                                                         3

    Before trial, Imani’s lawyer moved to suppress the driver’s 
identification, arguing that it had been tainted by a television 
news report about the robbery. After the court denied the mo‐
tion, Imani invoked his right to represent himself. He said he 
was not satisfied with his lawyer, who had not shown a re‐
cording of the television news report to the driver at the sup‐
pression  hearing.  Imani  said  his  lawyer’s  representation  of 
him at the hearing gave him doubts about the lawyer’s ability 
to represent him “well enough” at trial. Imani also said he was 
not satisfied with his lawyer’s efforts to investigate the finger‐
print  evidence  against  him.  Imani  acknowledged  that  he 
might not be as “eloquent in speech” as his lawyer, but he said 
he had “been dealing with this case for over a year now” and 
knew  how  to  express  himself  well.  Imani  added,  “ain’t  no‐
body going to represent myself better than me.” 
    After  Imani explained  his reasons for choosing to  repre‐
sent himself, the judge asked: “What do you want to say to 
me to convince me that you’re competent to represent your‐
self?”  Imani  said  he  had  been  “working  on  this  for  13 
months,” but the judge dismissed Imani’s work on his case as 
“irrelevant and unconvincing.” The judge then directed Imani 
to focus on his “formal education.” Imani said that he had a 
tenth‐grade education, that he read at a college level, and that 
he  had  appeared  in  court  for  at least  five  previous  criminal 
matters,  although  he  was  represented  by  lawyers  in  those 
cases.  
    The judge said Imani could not represent himself, treating 
the matter as a request that required the judge’s permission. 
The judge said that Imani did not have a “sufficiently rational 
basis” to justify his decision. He described Imani’s decision as 
“a flippant short term or immature decision” that should not 
4                                                         No. 14‐3407 

be given effect, and he described Imani’s reasons for wanting 
to represent himself as “episodic driven,” stemming from his 
loss of the suppression motion. The judge also cited the need 
to  keep  the  trial  on  schedule  and  the  increased  difficulty  of 
preparing  for  what  he  then  expected  to  be a  two‐defendant 
trial. At that time, however, there were still four weeks until 
the trial was scheduled to begin, and Imani said that he had 
no  problem  with  the  trial  date.  The  judge  said  that,  upon  a 
further  request,  he  would  reconsider  Imani’s  motion.  There 
was no further request. 
    The  case  proceeded  to  trial.  Imani  was  represented  by 
counsel and was found guilty. On direct appeal, the Wiscon‐
sin Court of Appeals reversed the conviction and ordered a 
new  trial  because  Imani  had  not  been  allowed  to  represent 
himself. State v. Imani, 771 N.W.2d 379 (Wis. App. 2009). The 
appellate court’s opinion focused on the trial court’s failure to 
conduct  the  full  colloquy  required  by  State  v.  Klessig,  564 
N.W.2d 716, 721 (Wis. 1997). The state petitioned for review 
by the Wisconsin Supreme Court. 
    The  Wisconsin  Supreme  Court  reversed  the  appellate 
court  and  affirmed  Imani’s  conviction.  The  Supreme  Court 
found that while the trial court did not conduct the full collo‐
quy  required  by  Klessig,  the  trial  court  had  properly  deter‐
mined  that  Imani “did not  make a  deliberate choice to  pro‐
ceed  without  counsel”  and  “was  unaware of  the  difficulties 
and disadvantages of self‐representation.” State v. Imani, 786 
N.W.2d 40, 44–45 (Wis. 2010). The Wisconsin Supreme Court 
also  concluded  that  “the  circuit  court’s  determination  that 
Imani was not competent to proceed pro se is supported by 
the facts in the record.” Id. at 45. The court did not identify 
any mental illness or specific disability, and none is apparent 
No. 14‐3407                                                            5

from the trial court record. See id. at 54. Based on the conclu‐
sion  that  Imani  could  not  have  validly  waived  his  right  to 
counsel, the Wisconsin Supreme Court held that the trial court 
was required to refuse his attempt at representing himself. 
    Imani  then  filed  a  petition  in  federal  district  court  for  a 
writ  of  habeas  corpus  under  28  U.S.C.  § 2254.  The  district 
court  concluded  that  the  state  court  finding  that  Imani  was 
not competent to represent himself “would appear to violate 
the right to self‐representation found in Faretta.” Imani v. Pol‐
lard, 2014 WL 4828876, *13 (W.D. Wis. Sept. 29, 2014). “If any‐
thing,” the court wrote, “the record indicates that petitioner 
was both articulate and capable of expressing arguments con‐
cerning  his  defense.”  Id.  at  *14.  The  district  court  denied 
Imani’s petition, however, concluding that the state trial court 
did not contradict Faretta in finding that Imani’s invocation of 
his right to represent himself was not knowing and voluntary. 
The district court granted a certificate of appealability under 
28 U.S.C. § 2253. 
II.  Analysis 
    Where state courts have rejected a prisoner’s federal con‐
stitutional claim on the merits, a federal court may not grant 
a  writ  of  habeas  corpus  on  that  claim  unless  the  state  court 
decision “was contrary to, or involved an unreasonable appli‐
cation  of,  clearly  established  Federal  law,  as  determined  by 
the  Supreme  Court  of  the  United  States”  28  U.S.C. 
§ 2254(d)(1). This standard gives state courts “deference and 
latitude.” Harrington v. Richter, 562 U.S. 86, 101 (2011). To ob‐
tain federal relief, a petitioner must show that the state court 
decision was not just wrong, but wrong to the extent that no 
“fairminded  jurists  could  disagree  on  the  correctness  of  the 
state court’s decision.” Id. (internal quotation marks omitted). 
6                                                        No. 14‐3407 

A  state  court  decision  is  contrary  to  clearly  established  Su‐
preme Court precedent, and thus habeas relief is warranted, 
“if it applies a rule that contradicts the governing law set forth 
in our cases, or if it confronts a set of facts that is materially 
indistinguishable from a decision of this Court but reaches a 
different result.” Brown v. Payton, 544 U.S. 133, 141 (2005). 
    Even under this demanding standard, Imani is entitled to 
federal  habeas  corpus  relief.  The  Wisconsin  Supreme  Court 
decision was flatly contrary to Faretta and its progeny in three 
distinct ways. First, the state court in effect required Imani to 
persuade the trial judge that he was making a knowing and 
voluntary decision to waive the right to counsel when it was 
actually  the  judge’s  job  to  make  sure  that  Imani’s  waiver 
would be knowing and voluntary. Second, the state court re‐
quired Imani to persuade the trial judge that he had a good 
reason to choose self‐representation. Under Faretta, however, 
a defendant’s reason for choosing to represent himself is im‐
material. Defending pro se will almost always be foolish, but 
the defendant has the right to make that choice, for better or 
worse. Third, the state court imposed a competence standard 
much more demanding than Faretta and its progeny allow, as 
if the issue were whether Imani was an experienced criminal 
defense lawyer. Imani’s education and communication abili‐
ties are materially indistinguishable from those in Faretta, and 
the Wisconsin  courts identified no mental illness or impair‐
ment that might have rendered Imani incompetent as allowed 
by  Indiana  v.  Edwards,  554  U.S.  164  (2008).  We  explain  these 
errors in turn. 
     A.  Knowing and Voluntary Waiver 
   By invoking his Faretta right, an accused simultaneously 
exercises his right to represent himself and waives his right to 
No. 14‐3407                                                          7

counsel. Faretta is therefore challenging for trial courts to ad‐
minister. Self‐representation is a Sixth Amendment right, and 
a trial court may not deny its timely exercise by a competent 
defendant.  Faretta,  422  U.S. at 834–36. On the other  hand,  if 
the waiver of the right to counsel is not knowing and volun‐
tary, the conviction will not stand. Before allowing a defend‐
ant to proceed without counsel, a trial court therefore has the 
duty  to  warn  a  defendant  about  what  he  is  getting  himself 
into, but the court cannot just deny the defendant the right he 
has  invoked.  The  imperative  of  a  knowing  and  voluntary 
choice is a requirement for valid waiver of the right to counsel; 
it is not a condition that must be fulfilled before an accused 
may be “allowed” to exercise his Sixth Amendment right to 
represent himself. 
    Supreme  Court  decisions  make  clear  both  a  trial  court’s 
duty to warn but also the narrow limits on its power to pre‐
vent  exercise  of  the  right  of  self‐representation.  The  Court 
acknowledged in Faretta that “the right of an accused to con‐
duct  his  own  defense  seems  to  cut  against  the  grain  of  this 
Court’s decisions holding that the Constitution requires that 
no  accused  can  be  convicted  and  imprisoned  unless  he  has 
been accorded the right to the assistance of counsel.” 422 U.S. 
at 832. Because of that, a defendant “should be made aware of 
the dangers and disadvantages of self‐representation, so that 
the record will establish that he knows what he is doing and 
his choice is made with eyes open.” Id. at 835 (internal quota‐
tion marks omitted); see also Iowa v. Tovar, 541 U.S. 77, 88–89 
(2004)  (noting  that  “before  a  defendant  may  be  allowed  to 
proceed pro se, he must be warned specifically of the hazards 
ahead”).  
8                                                       No. 14‐3407 

    Here,  the  Wisconsin  Supreme  Court  transformed  the  re‐
quirement of knowing and voluntary waiver from a duty of 
the trial judge into a burden on the accused. If a trial court’s 
inquiry  does  not  demonstrate  that  an  accused’s  choice  was 
knowing and voluntary, the court held, “the court cannot per‐
mit the defendant to represent himself.” Imani, 786 N.W.2d at 
50. The effect of that holding was to deny Imani his constitu‐
tional right because the trial judge failed to conduct a full col‐
loquy to establish knowing and voluntary waiver of the right 
to counsel. In dissent, Justice Crooks correctly explained that 
the  majority  erred  by  shifting  “the  responsibility  to  the  de‐
fendant” to demonstrate his knowing and voluntary waiver. 
Id. at 59. 
    Putting the burden on the defendant to inform himself of 
the dangers of self‐representation is flatly contrary to Faretta. 
Such a burden would require legally uninformed defendants 
to  inform  themselves  regarding  the  “dangers  and  disad‐
vantages  of  self‐representation.”  Faretta,  422  U.S.  at  835. 
Faretta  put  that  burden  on  the  court,  and  by  reversing  that 
burden,  the  Wisconsin  Supreme  Court’s  decision  was  con‐
trary to Faretta. 
     B.  Reason for Invoking Right to Self‐Representation 
    The state trial court also denied Imani his right to repre‐
sent himself because, it concluded, he was making a decision 
without a “sufficiently rational basis,” driven by his momen‐
tary frustration with counsel at the suppression hearing. The 
Wisconsin Supreme Court agreed that Imani had not made a 
“deliberate” choice to represent himself. Imani, 786 N.W.2d at 
51.  But  denying  a  defendant  his  Sixth  Amendment  right  to 
proceed pro se because his choice is foolish or rash is also con‐
trary to Faretta.  
No. 14‐3407                                                           9

     Faretta recognized a defendant’s right to represent himself 
even though it is “undeniable that in most criminal prosecu‐
tions defendants could better defend with counsel’s guidance 
than by their own unskilled efforts.” 422 U.S. at 834. The Su‐
preme Court answered this concern by making clear that the 
defendant  himself  is  free  to  make  this  choice:  “The  right  to 
defend is personal. The defendant, and not his lawyer or the 
State, will bear the personal consequences of a conviction. It 
is the defendant, therefore, who must be free personally to de‐
cide whether in his particular case counsel is to his advantage. 
And although he may conduct his own defense ultimately to 
his  own  detriment,  his  choice  must  be  honored  out  of  ‘that 
respect for the individual which is the lifeblood of the law.’” 
Id., quoting Illinois v. Allen, 397 U.S. 337, 350–51 (1970) (Bren‐
nan, J., concurring). 
     Only  in  rare  cases  will  a  trial  judge  view  a  defendant’s 
choice to represent himself as anything other than foolish or 
rash. A judge does not violate a defendant’s Sixth Amendment 
rights by explaining the risks to the defendant in detail and 
then giving him time to think it over before the defendant (but 
not the judge) makes the final decision. Wisconsin’s required 
colloquy serves precisely this purpose. See State v. Klessig, 564 
N.W.2d 716, 721 (Wis. 1997). But in the end a competent de‐
fendant has a constitutional right to represent himself even if 
the judge thinks the defendant has no good reason to do so. It 
is the trial judge’s job to make sure the defendant makes that 
choice with open eyes. Nothing  in  Faretta or its progeny al‐
lows the judge to require the defendant to prove he is making 
the choice for a reason the judge finds satisfactory. See Faretta, 
422  U.S.  at  834–35.  The  state  courts  denied  Imani  his  Sixth 
Amendment  rights  by  preventing  him  from  representing 
himself on the ground that he did not persuade the trial judge 
10                                                                     No. 14‐3407 

that he had a good reason to do so. That reasoning was simply 
contrary to Faretta.1 
      C.  Competence 
    The  Wisconsin  Supreme  Court’s  holding  that  Imani  was 
not competent to represent himself at trial was also contrary 
to Faretta. There was no relevant difference between Faretta’s 
and  Imani’s  competence  to  represent  themselves  at  trial. 
Faretta had a high school education, was literate, and was able 
to understand the trial judge’s warnings about what he was 
getting himself into. Faretta, 422 U.S. at 807, 835. Imani had a 
tenth‐grade education and asserted that he reads at a college 
level.  The  transcript  shows  that  Imani  was  able  to  express 
himself well and to understand what the judge said to him.  
   The trial judge actually held Imani to a standard that re‐
quired him to have prior criminal trial experience. In denying 
Imani’s invocation of his right, the trial judge said: “So while 

                                                       
      1  After  denying  Imani’s  invocation  of  his  right,  the  trial  judge  said, 

“Now, I’m willing to hear the motion again. It may at some point be per‐
mitted, but it is going to have to be in a context where I know the trial date 
is not going to be jeopardized.” The state argues that Imani’s failure to act 
on the trial court’s invitation to renew his motion indicates that his initial 
decision was rash and hasty. The decision might have been rash, hasty, or 
foolish as a matter of fact, but that makes no difference as a matter of law. 
A court may not deny a defendant his right to represent himself because 
the choice is rash, hasty, or foolish. In the end, the choice is the defend‐
ant’s, no matter how foolish it is. Faretta, 422 U.S. at 834. The trial judge’s 
offer to consider a renewed motion in the future, and perhaps to grant it 
“in a context where I know the trial date is not going to be jeopardized,” 
did nothing to cure the judge’s error in denying the motion. A denial is a 
denial, even with an offer to reconsider in certain circumstances. Nothing 
in Faretta or its progeny indicates a trial court may require a defendant to 
repeat his attempts to invoke his right of self‐representation. 
No. 14‐3407                                                       11

[Imani] has some observational experience with the criminal 
court system, it hasn’t been presented to me that he has any 
experience  actually  conducing  proceedings  like  a  criminal 
court trial.” 
    Imani  obviously  did  not  have  such  experience,  but  the 
court was applying the wrong legal standard, flatly contrary 
to Faretta, where the Court explained: “We need make no as‐
sessment of how well or poorly Faretta had mastered the in‐
tricacies of the hearsay rule and the [state law] provisions that 
govern challenges of potential jurors on voir dire. For his tech‐
nical legal knowledge, as such, was not relevant to an assess‐
ment of his knowing exercise of the right to defend himself.” 
422 U.S. at 836. 
   The Wisconsin Supreme Court treated the issue of compe‐
tence as one of fact, see Imani, 786 N.W.2d at 53–54, but the 
problem here was not factual but legal. By affirming the trial 
court’s  finding  that  Imani  was  not  competent  to  represent 
himself,  the  Wisconsin  Supreme  Court’s  decision  raised  the 
standard for competence so high that its decision was again 
simply contrary to Faretta. 
    There is a narrow class of cases in which a defendant may 
not be competent to represent himself at trial, but there is no 
evidence  of  such  circumstances  here.  The  United  States  Su‐
preme Court has explained that a “right of self‐representation 
at trial will not affirm the dignity of a defendant who lacks the 
mental capacity to conduct his defense without the assistance 
of counsel.” Indiana v. Edwards, 554 U.S. 164, 176 (2008) (inter‐
nal quotation marks omitted). A state may therefore deny de‐
fendants the right to represent themselves where they suffer 
from  “severe  mental  illness  to  the  point  where  they  are  not 
competent to conduct trial proceedings by themselves.” Id. at 
12                                                           No. 14‐3407 

178.  There  is  no  indication  that  Imani  suffered  from mental 
illness  or  mental  impairment.  The  record  shows  that  Imani 
was  articulate  and  able  to  carry  on  reasoned  conversations 
with the judge. One cannot stretch Edwards to hold that it was 
permissible to find Imani incompetent to represent himself.  
    It  is  also  true  that  in  Godinez  v.  Moran,  509  U.S.  389,  402 
(1993), the Supreme Court wrote that states “are free to adopt 
competency standards that are more elaborate” than the min‐
imum standard of competence required to choose to represent 
oneself. But that flexibility does not authorize states to adopt 
competence standards without limit. While the statement in 
Godinez gave states some latitude in shaping their minimum 
competence  standards,  Faretta  and  Edwards  set  the  relevant 
benchmarks. See Edwards, 554 U.S. at 173 (“Godinez involved 
a State that sought to permit a gray‐area defendant to repre‐
sent himself.  But that holding simply does not tell a state 
whether it may deny a gray‐area defendant the right to repre‐
sent himself—the matter at issue here.”) (emphases in origi‐
nal). Because Imani’s abilities were close enough to Faretta’s 
to  be  indistinguishable,  the  Wisconsin  courts  unreasonably 
applied Faretta in denying Imani his right to represent him‐
self.2 
    Finally, the Wisconsin Supreme Court’s conclusion that the 
trial court did not err by taking “into consideration the trial 
schedule when determining whether Imani was competent to 
proceed  pro  se”  was  also  contrary  to  Faretta.  See  Imani,  786 
                                                       
      2 The standard of competence applied by the Wisconsin courts here 

was much more demanding, and the conflict with Faretta much clearer, 
than in Brooks v. McCaughtry, 380 F.3d 1009, 1011 (7th Cir. 2004), where we 
affirmed denial of self‐representation to a defendant who had exhibited 
“wild behavior and incomprehensible outbursts during the trial.” 
No. 14‐3407                                                          13

N.W.2d at 54. Where a defendant invokes his right so late as 
to delay a trial or engages in “serious and obstructionist mis‐
conduct,” a judge may deny the exercise of the right of self‐
representation.  Faretta,  422  U.S.  at  834–35  &  n.46.  But  a  late 
request would have no bearing on competence. Under Faretta, 
legal skill and experience are not required to be competent to 
represent oneself. Id. at 835. And in any case, Imani made his 
request four weeks before trial and said he would not need 
any extra time to prepare. Faretta held it was a constitutional 
error to deny request made “weeks before trial.” Id. The judge 
would have been entitled to hold Imani to that assurance if he 
had later asked for a delay, but he could not deny Imani his 
Sixth Amendment right to represent himself on this basis. 
    Imani’s  conviction  cannot  stand  because  the  Wisconsin 
state courts’ denial of his Sixth Amendment right to represent 
himself  was  contrary  to and an  unreasonable application of 
binding Supreme Court precedent. The denial of that right is 
not subject to harmless error analysis. McKaskle v. Wiggins, 465 
U.S.  168,  177  n.8  (1984).  The  district  court’s  judgment  is 
REVERSED and the case is REMANDED with instructions to 
grant the writ of habeas corpus ordering that Imani be either 
released or retried promptly.